



Exhibit 10.20.2


General Release and Waiver


This General Release and Waiver (this “Release”) is entered into on December 19,
2016 by G. Frederick Wilkinson (the “Executive”), on the one hand, and Impax
Laboratories, Inc. and its subsidiaries and affiliates (collectively, the
“Company”), on the other hand (the Executive and the Company are referred to
collectively as the “Parties”). Defined terms used but not defined herein shall
have the same meaning as set forth in the Employment Agreement between the
Executive and the Company dated April 21, 2014 (“Employment Agreement”).


1.Confirmation of Employment Separation. The Executive’s employment with the
Company is terminated as of December 19, 2016 (the “Separation Date”). This
Release sets forth the payments, benefits, and other terms and conditions that
the Company will provide to the Executive under, and serves as notice of, an
election by the Company of a termination pursuant to Section 4.1.6 of the
Employment Agreement. If the Executive executes, delivers, and does not revoke
this Release as set forth in Section 12 below, the Executive will be entitled to
the payments and benefits pursuant to the terms hereof. Except as set forth in
this Release, the Executive acknowledges and agrees that the Separation Date is
the date of the end of his employment for all purposes, including for purposes
of participation in and coverage under all benefit plans and programs sponsored
by or through the Company. The Executive acknowledges and agrees that the
Company shall not have any obligation to rehire the Executive, nor shall the
Company have any obligation to consider him for employment after the Separation
Date. The Executive acknowledges and agrees that he will not knowingly seek
employment with the Company at any time in the future, and that the Company’s
refusal to employ the Executive in any future capacity will not subject the
Company to liability on any grounds.
 
2.Separation. Effective as of the Separation Date, the Executive has been
notified of his termination under Section 4.1.6 and, as a result, hereby resigns
as an officer and director of the Company and all of its subsidiaries and
affiliates and from any positions held with any other entities at the direction
or request of the Company. The Executive agrees to promptly execute and deliver
such other documents as the Company shall reasonably request to evidence such
resignations. In addition, the Executive acknowledges and agrees that the
Separation Date shall be the date of his termination from all other offices,
positions, trusteeships, committee memberships and fiduciary capacities held
with, or on behalf of, the Company. The Executive agrees to make himself
available to assist and consult with the Company regarding matters relating to
his former duties for a period of twenty-four (24) months after his Separation
Date, provided that (i) the Executive is reimbursed for any and all reasonable
expenses related to such cooperation, including but not limited to, travel,
lodging, communication, and duplication expenses,(ii) the Executive is
reimbursed for reasonable attorney fees if the Executive in good faith believes
that separate legal representation is required, and (iii) the Executive is
compensated for the Executive’s time at a rate equivalent to the Executive’s
most recent base salary. For the avoidance of doubt, services provided by the
Executive under this Section 2 shall not constitute continued service for the
purposes of the Executive’s outstanding equity awards which shall be treated in
all respects in accordance with Section 3(e) hereof. The Executive’s receipt of
any compensation and/or reimbursement related to his assistance and consulting
as set forth herein shall be separate from, and shall not reduce, the Separation
Benefits described in Section 3 below.


3.Separation Benefits. The Executive will be entitled to the Amounts and
Benefits upon the Separation Date regardless of whether or not the Release is
executed, delivered, revoked or otherwise. In addition, subject to the Executive
not revoking this Release prior to the Release Effective Date, the





--------------------------------------------------------------------------------





Executive will be entitled, subject to the terms and conditions set forth below,
to the payments and benefits set forth in this Section 3 (collectively, the
“Separation Benefits”), which together satisfy in full the Company’s obligations
with respect to payments and benefits under the Employment Agreement or
otherwise:


a.Separation Pay: The Company shall pay the Executive $1,829,880.00
(representing two (2) times the Executive’s Base Salary (as defined in Section
2.1 of the Employment Agreement)), paid in installments on the Company’s normal
payroll dates for a period of 12 consecutive months in accordance with Exhibit A
hereof, which is incorporated herein by reference, with a schedule that complies
with, or is exempt from, IRS Code § 409A, and with each payment deemed to be a
separate payment for purposes of IRS Code §409A.


b.Separation Bonus: The Company shall pay the Executive $1,967,793.00
(representing two (2) times the average of the Incentive Bonus (as defined in
Section 2.2 of the Employment Agreement) the Executive received from the Company
for all fiscal years completed during the term of the Employment Agreement),
paid in installments on the Company’s normal payroll dates for a period of 12
consecutive months in accordance with Exhibit A, with a schedule that complies
with, or is exempt from, IRS Code § 409A, and with each payment deemed to be a
separate payment for purposes of IRS Code §409A.


c.Pro Rata Bonus: No later than March 15, 2017, the Company shall pay the
Executive a pro rata portion of the Executive’s Incentive Bonus for fiscal year
2016 based solely on the Company’s actual results against the Company’s goals
for the year (determined by multiplying the amount of such Incentive Bonus which
would be due for the full fiscal year, as determined in good faith by the Board,
by a fraction, the numerator of which is the number of days up to the Separation
Date during 2016 that the Executive was employed by the Company and the
denominator of which is 365).


d.
Benefits



i.Medical Benefits: The Company will timely provide the Executive with
information regarding eligibility to continue medical, dental, and vision
benefits under the Consolidated Omnibus Budget Reconciliation Act, as amended
(“COBRA”), in accordance with its terms. If the Executive timely and effectively
elects under COBRA to continue medical benefit coverage after the Separation
Date under the Company Independence Blue Cross medical plan (or any successor
plan) for himself or any of his dependents currently enrolled on his plan (the
“Dependents”), then the Company will pay the insurer such COBRA medical benefit
premiums for as long as the Executive and/or his Dependents remain eligible for
and enrolled under COBRA for up to twenty-four (24) consecutive months
commencing immediately after the Separation Date. In the event the Executive or
his Dependents, after timely and effectively electing to continue such medical
benefit coverage under COBRA, and after using all available COBRA, become
ineligible to continue such medical benefit coverage under COBRA through no
fault of their own, the Executive and/or his Dependents (but only if they would
be eligible to obtain coverage under the Company Independence Blue Cross medical
plan had the Executive been employed by the Company at such time), as
applicable, may be eligible to convert to an individual Independence Blue Cross
Individual Personal Choice medical plan (or any successor plan as set forth in
the then applicable group medical plan documents) with comparable medical
benefit coverage to that coverage applicable as of immediately prior to such
ineligibility. In such event, the Company agrees to pay the insurer the premium
for such individual plan for the period commencing from such COBRA ineligibility
date and ending on the last day of the 24-month period commencing immediately
after the Separation Date.







--------------------------------------------------------------------------------





ii.Dental Benefits: The Executive will remain eligible to continue dental
benefit coverage under the Company Delta Dental dental plan (or any successor
plan) for himself and his Dependents for up to 24 consecutive months commencing
immediately after the Separation Date. The Company will pay the insurer for any
related dental benefit premiums under such group dental plan for as long as the
Executive and/or his Dependents remain enrolled in such group dental benefit
plan, for up to 24 consecutive months commencing immediately after the
Separation Date.


iii.Vision Benefits: The Executive will remain eligible to continue vision
benefit coverage under the Company VSP vision plan (or any successor plan) for
himself and his Dependents for up to 24 consecutive months commencing
immediately after the Separation Date. The Company will pay the insurer for any
related vision benefit premiums under such vision plan for as long as the
Executive and/or his Dependents remain enrolled in such group vision benefit
plan, for up to 24 consecutive months commencing immediately after the
Separation Date.


iv.Payment for Benefit Continuation. If it is not possible or convenient for the
Company to pay the insurer directly for any medical, dental, or vision insurance
benefit coverage set forth in Sections 3(d) hereunder, the Company will give the
Executive sufficient written notice in accordance with the provisions herein to
permit the Executive to timely make such payments and the Company will pay the
Executive within 30 days of receipt from the Executive of reasonable proof that
payment has been timely made by him an amount equal to the amount necessary to
reimburse and make the Executive whole for such payments on an after-tax basis
(taking into account any tax consequences associated with the receipt of such
payments and additional amounts). The Executive agrees to notify the Company
promptly in writing after the Executive or his Dependents enroll in medical,
dental or vision insurance benefits under another employer’s plan, in which case
any obligation by the Company under this Section 3 or otherwise to extend such
benefit(s) shall cease immediately.


e.Stock Option and Restricted Stock Awards: Subject to the Release becoming
irrevocable in accordance with Section 12 below, (i) there shall be a 12 month
acceleration of vesting for those stock options and shares of restricted stock
described in Table 1 of Exhibit B hereof (and, accordingly, the restricted stock
and stock options described therein shall immediately become vested and/or
exercisable, and all forfeiture restrictions shall lapse, as of the Release
Effective Date), and (ii) the Executive shall be entitled to exercise his vested
stock options during the 12 month period immediately following the Release
Effective Date (or, if earlier, the expiration of such stock options pursuant to
their terms). Each of these stock options and shares of restricted stock shall
otherwise remain subject in all respects to the restrictions of the applicable
stock option grant or stock bonus award agreements between the Executive and the
Company and the Amended and Restated 2002 Equity Incentive Plan. Except as set
forth in this Section 3(e) and Exhibit B, all other stock options and shares of
restricted stock held by the Executive that are unvested as of the Release
Effective Date shall terminate and be forfeited.


f.Subject to Section 3(e) above, any changes to the terms and conditions of the
Company’s benefit plans that apply generally to employees and that are
permissible without consent of such employees generally shall also apply to the
Executive and his entitlement under this Release (e.g., changes to the premiums,
changes to coverage, changes in insurers, changes to the equity incentive plans,
etc.).


g.Notwithstanding any other provision of this Release or the Employment
Agreement, the Executive acknowledges and agrees that the Separation Benefits
set forth in this Section 3 together with the Amounts and Benefits (as defined
in Section 4.4.1 of the Employment Agreement), are the sole wages, payments,
stock, stock options, insurance, and benefits to which the Executive is
entitled, under the Employment Agreement or otherwise, and that no other wages,
payments, stock, stock options, insurance,





--------------------------------------------------------------------------------





benefits or other monies of any nature are due from the Company. The Executive
acknowledges and agrees that the Separation Benefits exceed any wages, payment,
stock, stock options, insurance, benefit, or other thing of value to which the
Executive might otherwise be entitled under any policy, plan or procedure of the
Company and/or any other agreement between the Executive and the Company.


h.All payments made to the Executive pursuant to this Section 3 shall be subject
to all applicable or required deductions, taxes, and withholdings as determined
by the Company in consultation with the Executive.


4.Tax Liability. Although the Company shall make applicable tax withholdings
from the Separation Benefits and the Amounts and Benefits, the Executive
acknowledges and agrees that, except as otherwise provided herein, any and all
tax liability, penalties and interest (including under Code Section 409A) which
may become due from the Executive or assessed against the Executive because of
the Separation Benefits or Amounts and Benefits, and/or any other payments or
benefits referenced in this Release are the Executive’s sole responsibility.


5.General Release and Waiver. In consideration of the Separation Benefits and/or
any other payments or benefits referenced in this Release, and for other good
and valuable consideration, receipt of which is hereby acknowledged, the
Executive for himself and for his heirs, executors, administrators, trustees,
legal representatives and assigns (collectively, the “Releasors”), hereby
releases, remises, and acquits the Company and its subsidiaries and affiliates
and all of their respective past, present and future parent entities,
subsidiaries, divisions, affiliates and related business entities, any of their
successors and assigns, assets, employee benefit plans or funds, and any of
their respective past and/or present directors, officers, fiduciaries, agents,
trustees, administrators, managers, supervisors, shareholders, investors,
employees, legal representatives, agents, counsel and assigns, whether acting on
behalf of the Company or its subsidiaries or affiliates or, in their individual
capacities (collectively, the “Releasees” and each a “Releasee”) from any and
all claims, known or unknown, which the Releasors have or may have against any
Releasee arising on or prior to the date that the Executive executes this
Release and any and all liability which any such Releasee may have to the
Releasors, whether denominated claims, demands, causes of action, obligations,
damages or liabilities arising from any and all bases, however denominated,
including but not limited to (a) any claim under the Age Discrimination in
Employment Act of 1967 (“ADEA”), the Americans with Disabilities Act of 1990,
the Family and Medical Leave Act of 1993, the Civil Rights Act of 1964, the
Civil Rights Act of 1991, Section 1981 of the Civil Rights Act of 1866, the
Equal Pay Act, the Lilly Ledbetter Fair Pay Act, the Immigration Reform and
Control Act of 1986, the Employee Retirement Income Security Act of 1974,
(excluding claims for accrued, vested benefits under any employee benefit or
pension plan of the Company, subject to the terms and conditions of such plan
and applicable law), the Uniform Trade Secrets Act, the Sarbanes-Oxley Act of
2002, the Fair Labor Standards Act, all as amended; (b) any and all claims
arising from or relating to the Executive’s employment relationship with Company
and his service relationship as an officer or director of the Company or any of
its subsidiaries or affiliates, or as a result of the termination of such
relationships; (c) all claims related to the Executive’s compensation or
benefits from the Company or the Releasees, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company
or the Releasees; (d) all claims for breach of contract, wrongful termination
and breach of the implied covenant of good faith and fair dealing; (e) all tort
claims, including claims for fraud, defamation, privacy rights, emotional
distress, and discharge in violation of public policy; and (f) all federal,
state (including but not limited to the States of Delaware, California,
Pennsylvania and New Jersey), and local statutory or constitutional claims,
including claims for compensation, discrimination, harassment, whistleblower
protection, retaliation, attorneys’ fees, costs, disbursements, or other claims
(referred to collectively as the “Released





--------------------------------------------------------------------------------





Claims”). For the avoidance of doubt, Released Claims shall include all claims
arising under the New Jersey Law Against Discrimination, the New Jersey
Conscientious Employee Protection Act, the New Jersey Family Leave Act, the New
Jersey Wage Payment Law, the New Jersey Wage and Hour Law, the New Jersey Equal
Pay Act, and retaliation claims under the New Jersey Workers’ Compensation Law.


Notwithstanding anything to the contrary in this Release or otherwise, this
Release does not release claims that cannot be released as a matter of law, or
the right to file a charge with or participate in a charge by the Equal
Employment Opportunity Commission (“EEOC”), or any other local, state, or
federal administrative body or government agency that is authorized to enforce
or administer laws related to employment, against the Company. However, by
executing this Release, the Executive hereby waives the right to recover in any
proceeding the Executive may bring before the EEOC or any state human rights
commission or in any proceeding brought by the EEOC or any state human rights
commission on the Executive’s behalf. This Release is for any relief, no matter
how denominated, including, but not limited to, injunctive relief, wages, back
pay, front pay, compensatory damages, or punitive damages.


Notwithstanding anything to the contrary in this Release or otherwise, this
Release shall not apply to (i) the Executive’s rights to defense and
indemnification from the Company, which rights shall never become less favorable
to the Executive than they are at the Separation Date, or rights, if any, to be
covered under any applicable insurance policy with respect to any liability the
Executive incurred or might incur as an employee, officer or director of the
Company including, without limitation, the Executive’s rights under Section 7 of
the Employment Agreement entitled Indemnification: Directors’ and Officers’
Liability Insurance; (ii) any right the Executive may have to obtain
contribution as permitted by law in the event of entry of judgment against the
Executive as a result of any act or failure to act for which the Executive, on
the one hand, and Company or any other Releasee, on the other hand, are jointly
liable; (iii) any right of the Executive to pursue claims or actions in respect
of the subject matter, rights or benefits contemplated by this Release; and (iv)
any claims or actions arising after the Separation Date.


The Executive waives and relinquishes all rights and benefits afforded by
Section 1542 of the Civil Code of California, to the extent applicable, which
provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


The Executive hereby acknowledges that the foregoing waiver is an essential and
material term of this Release.


6.Continuing Covenants. Notwithstanding any other provisions of this Release,
the Executive acknowledges and agrees that he remains subject to the provisions
of Section 6 of the Employment Agreement and the Employee Invention and
Proprietary Information Agreement (“Invention Agreement”), both of which shall
remain in full force and effect for the periods set forth therein and are deemed
part of this Release. The Executive acknowledges and agrees that he has made a
diligent search for any Company property in his possession or control and that
he has returned or will return all such property to the Company. The Executive
acknowledges and agrees that any action for injunctive relief brought for claims
arising out of Section 6 of the Employment Agreement or the Invention Agreement,
as well as any related claims for trade secret misappropriation, breach of
fiduciary duty, unfair competition, or other related business tort claims, shall
be brought exclusively in Delaware state court or Delaware federal court. The
Executive shall submit to and accept the exclusive jurisdiction of such suit,
legal action,





--------------------------------------------------------------------------------





or proceeding in Delaware state court or Delaware federal court. The Executive
acknowledges and agrees to accept personal jurisdiction in Delaware and also
acknowledges and agrees not to challenge the mandatory Delaware forum on any
grounds whatsoever, including lack of jurisdiction or forum non-conveniens.


The Company and the Executive hereby agree not to, directly or indirectly,
defame, demean, criticize, disparage, communicate any negative information
about, make statements reasonably likely to be injurious to the other Party, or
denigrate the name or reputation of the other Party. Notwithstanding the
foregoing, nothing in this Section shall prevent either Party from making any
truthful statement to the extent (i) necessary to rebut any untrue public
statements made about them; (ii) necessary with respect to any litigation,
arbitration or mediation involving this Agreement and the enforcement thereof;
or (iii) required by law or by any court, arbitrator, mediator or administrative
or legislative body (including any committee thereof) with jurisdiction over
such person or entity.


The Company and the Executive agree, upon the receipt of reasonable notice from
the other Party, to cooperate, respond, provide information and afford
reasonable assistance to each other with regard to any claims, actions,
investigations, interviews, audits or matters that may arise on or after the
Separation Date, to the extent that such claims, actions, investigations,
interviews, audits or matters relate to events occurring during the Executive’s
period of employment with the Company, as well as events that predated or
post-date Executive’s employment that were existing during Executive’s
employment with the Company. Any request for such cooperation shall take into
account the other party’s personal and business commitments. If the Executive is
required to provide any services pursuant to this Section, upon presentation of
appropriate documentation, the Company shall promptly reimburse the Executive
for reasonable out-of-pocket travel, lodging, communication and duplication
expenses incurred in connection with the performance of such services and in
accordance with the Company’s expense policy for its senior officers, for
reasonable legal fees and costs to the extent the Executive in good faith
believes that separate legal representation is required, and for the Executive’s
time at a rate equivalent to the Executive’s most recent base salary. The
Executive’s entitlement to reimbursement of such costs and expenses, including
legal fees, pursuant to this Section, shall in no way affect the Executive’s
rights, if any, to be indemnified and/or advanced fees and expenses to the
fullest extent permitted by law or the Company’s corporate or other
organizational documents, any applicable insurance policy, and/or the
Executive’s Employment Agreement.
 
7.No Claims. The Executive acknowledges and agrees that there are no claims or
actions currently filed or pending relating to the subject matter of the
Release, the Employment Agreement, or any Released Claims. The Executive
acknowledges and agrees that the Executive will not file or permit to be filed
on the Executive’s behalf any such claims or actions. The Executive hereby
requests all administrative agencies having jurisdiction over employment and
labor law matters and courts to honor the Executive’s release of claims under
this Release. Should the Company ever reasonably request the Executive to
execute any administrative dismissal forms related to the Released Claims, the
Executive shall immediately execute the form and return it to the Company.
Should the Executive file any claim or action relating to the subject matter of
this Release, the Employment Agreement, or any Released Claims, such filing
shall be considered an intentional breach of the Release and the Executive will
be subject, among other rights Company may have, to all damages and costs
available under law and equity, including without limitation, the amount of
consideration paid hereunder. The Executive further acknowledges and agrees that
the Executive has not failed to report any work-related occupational injuries or
diseases arising out of or in the course of employment with the Company.
Notwithstanding the foregoing, this Section 7 shall not, and shall be
interpreted to not, apply to any claims or actions (i) excluded from Released
Claims in accordance with this Release, including Section 5 hereof, (ii) made to





--------------------------------------------------------------------------------





enforce the provisions of this Release, or (iii) which may not permissibly be
released pursuant to applicable law.


8.No Admission. This Release does not constitute an admission of liability or
wrongdoing of any kind by the Company or any other Releasee. This Release is not
intended, and shall not be construed, as an admission that any Releasee has
violated any federal, state or local law (statutory or decisional), ordinance or
regulation, breached any contract or committed any wrong whatsoever against any
Releasor.


9.Heirs and Assigns. The terms of this Release and the provision and payment of
all Separation Benefits hereunder shall be binding upon and inure to the benefit
of the Parties named herein and their respective heirs, successors and permitted
assigns.


10.Miscellaneous. This Release will be construed and enforced in accordance with
the laws of the State of Delaware without regard to the principles of conflicts
of law. If any provision of this Release is held by a court of competent
jurisdiction to be illegal, void or unenforceable, such provision shall have no
effect; however, the remaining provisions will be enforced to the maximum extent
possible. The Parties acknowledge and agree that, except as otherwise set forth
herein, this Release constitutes the entire agreement and complete understanding
of the Parties with regard to the matters set forth herein and, except as
otherwise set forth in this Release, supersedes any and all agreements
(including without limitation the Employment Agreement), understandings, and
discussions, whether written or oral, between the Parties. No other promises or
agreements are binding unless in writing and signed by each of the Parties after
the Release Effective Date (as defined below). Should any provision of this
Release require interpretation or construction, it is agreed by the Parties that
the entity interpreting or constructing this Release shall not apply a
presumption against one party by reason of the rule of construction that a
document is to be construed more strictly against the Party who prepared the
document. The Parties agree to bear their own attorneys’ fees and costs with
respect to this Release.


11.Knowing and Voluntary Waiver. The Executive acknowledges and agrees that he:
(a) has carefully read this Release in its entirety; (b) has had an opportunity
to consider it for at least 21 calendar days; (c) is hereby advised by the
Company in writing to consult with an attorney of his choosing in connection
with this Release; (d) fully understands the significance of all of the terms
and conditions of this Release and has discussed them with his independent legal
counsel, or had a reasonable opportunity to do so; (e) has had answered to his
satisfaction any questions he has asked with regard to the meaning and
significance of any of the provisions of this Release and has not relied on any
statements or explanations made by any Releasee or their counsel; (f)
understands that he has seven calendar days in which to revoke this Release (as
described in Section 12) after signing it and (g) is signing this Release
voluntarily and of his own free will and agrees to abide by all the terms and
conditions contained herein.


12.Effective Time of Release. The Executive may accept this Release by signing
it and delivering it to the Company as provided in Section 14 of this Release
within 21 days of his receipt hereof. After executing this Release, the
Executive will have seven calendar days (the “Revocation Period”) to revoke this
Release by indicating his desire to do so in writing delivered to the Company as
provided in Section 14 of this Release by no later than the last day of the
Revocation Period. The effective date of this Release shall be the eighth day
after the Executive executes and delivers this Release (the “Release Effective
Date”). If the last day of the Revocation Period falls on a Saturday, Sunday or
holiday, the last day of the Revocation Period will be deemed to be the next
business day. If the Executive does not execute this Release or exercises his
right to revoke hereunder prior to the Release Effective Date, he shall forfeit
his right to receive any of the Separation Benefits set forth in Section 3 above
and any other payments or benefits referenced in this Release with the sole
exception of the Amounts and Benefits, and





--------------------------------------------------------------------------------





to the extent such Separation Benefits have already been provided, the Executive
agrees that he will immediately reimburse the Company for the amounts of such
payment.


13.Confidentiality. The provisions of this Release shall be treated as
Confidential Information as that term is defined in Section 6.1 of the
Executive’s Employment Agreement.


14.Notices. All notices or communications hereunder shall be in writing, and
shall be addressed and delivered as follows (or to such other address as either
Party may have furnished to the other in writing by like notice): (a) To the
Company: Impax Laboratories, Inc., 31047 Genstar Road, Hayward, CA 94544, Attn:
Senior Vice President and General Counsel; e-mail
Mark.Schlossberg@impaxlabs.com; (b) To the Executive: G. Frederick Wilkinson, at
the last home address and personal e-mail address on file with the Company. All
such notices and/or communications shall be conclusively deemed to be received
and shall be effective (i) if sent by hand delivery, upon receipt, (ii) if sent
by telecopy or facsimile transmission, upon confirmation of receipt by the
sender of such transmission, (iii) if sent by overnight courier, one business
day after being sent by overnight courier, (iv) if sent via e-mail, on the date
and time of receipt, or (v) if sent by registered or certified mail, postage
prepaid, return receipt requested, on the fifth day after the day on which such
notice or correspondence is mailed. All payments shall be made so that the
recipient shall have immediately available US denominated funds on the due date
for such payment, and shall be sent to the same addresses listed above or as
directed in writing by the Executive.


15.Breach of Release. In the event that either Party is found in a final
adjudication in accordance with the provisions of this Release to have violated
any of its obligations under this Release, the remedies, including injunctive
relief and/or damages, shall be determined by an arbitrator in accordance with
the procedure set forth in Section 16. The Parties agree to bear their own
attorneys’ fees and costs with respect to this Release.


16.Dispute Resolution. Except as otherwise set forth herein, the Parties hereby
agree that any and all claims, disputes, demands, or controversies of any nature
whatsoever arising out of, or relating to, this Release, or its interpretation,
enforcement, breach, performance or execution, the Executive’s employment with
the Company, or the termination of such employment, including but not limited to
any statutory claims, shall be resolved, to the fullest extent permitted by law,
by final, binding and confidential arbitration in Delaware (applying Delaware
law) in accordance with the Employment Arbitration Rules and Procedures of the
American Arbitration Association then in effect. The decision of the arbitrator
will be final and binding upon the Parties. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The Parties acknowledge and
agree that in connection with any such arbitration and regardless of outcome:
(a) each party shall bear its own costs and expenses, including without
limitation its own legal fees and expenses, and (b) joint expenses shall be born
equally among the parties. EACH PARTY WAIVES ITS RIGHT TO TRIAL BY JURY. Nothing
in this Release is intended to prevent either the Executive or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any arbitration, including but not limited to injunctive relief
sought pursuant to Section 6 of this Release.


17.Section 409A. It is the intention of the Parties that the payments and
benefits to which the Executive could become entitled pursuant to this Release,
as well as the termination of the Executive’s employment, comply with or are
exempt from Section 409A of the Code. Any payments that qualify for the
“short-term deferral” exception, the “separation pay” exception or another
exception under Section 409A of the Code shall be paid pursuant to the
applicable exception. For purposes of the limitations on nonqualified deferred
compensation under Section 409A of the Code, each payment of compensation





--------------------------------------------------------------------------------





under this Release shall be treated as a separate payment of compensation for
purposes of Section 409A of the Code. In this regard, notwithstanding anything
in this Release to the contrary, all cash amounts (and cash equivalents) that
become payable under Section 3 on account of the Executive’s termination of
employment which is an “involuntary separation from service” (within the meaning
of Treasury Regulation Section 1.409A-1(n)) shall be paid as provided under
Section 3 and, any such amounts qualifying for the “short-term deferral”
exception under Section 409A of the Code shall be paid no later than March 15 of
the year following the year in which the date of termination occurs (unless
otherwise exempt from Section 409A of the Code). In the event the Parties
determine that the terms of this Release do not comply with Section 409A of the
Code, they will negotiate reasonably and in good faith to amend the terms of
this Release such that they comply with, or are exempt from, Section 409A of the
Code (in a manner that attempts to minimize the economic impact of such
amendment on the Executive and the Company) within the time period permitted by
the applicable Treasury Regulations and in accordance with IRS Notice 2010-6 and
other applicable guidance. All expenses or other reimbursements owed to the
Executive under this Release shall be for expenses incurred during the
Executive’s lifetime or within ten years after his death, shall be payable in
accordance with the Company’s policies in effect from time to time, but in any
event, to the extent required in order to comply with Section 409A of the Code,
and shall be made on or prior to the last day of the taxable year following the
taxable year in which such expenses were incurred by the Executive. In addition,
to the extent required in order to comply with Section 409A of the Code, no such
reimbursement or expenses eligible for reimbursement in any taxable year shall
in any way affect the expenses eligible for reimbursement in any other taxable
year and the Executive’s right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchanged for another benefit. Notwithstanding any
other provision of this Release, if (i) the Executive is to receive payments or
benefits by reason of his separation from service (as such term is defined in
Section 409A of the Code) other than as a result of his death, (ii) the
Executive is a “specified employee” within the meaning of Section 409A of the
Code (as determined in accordance with the methodology established by the
Company as in effect on the date of the Executive’s separation from service) for
the period in which the payment or benefit would otherwise commence, and (iii)
such payment or benefit would otherwise subject the Executive to any tax,
interest or penalty imposed under Section 409A of the Code (or any regulation
promulgated thereunder) if the payment or benefit would commence within six
months of a termination of the Executive’s employment, then such payment or
benefit will instead be paid, with interest at the applicable federal rate
provided for in Section 7872(f)(2)(A) of the Code (“Interest”) determined as of
the Separation Date, as provided below. Such payments or benefits that would
have otherwise been required to be made during such six-month period will be
paid to the Executive (or his estate, as the case may be) in one lump sum
payment or otherwise provided to the Executive (or his estate, as the case may
be) on the earlier of (A) the first business day that is six months and one day
after the Executive’s separation from service or (B) the fifth business day
following the Executive’s death. Thereafter, the payments and benefits will
continue, if applicable, for the relevant period set forth in this Release, as
the case may be.


18.Separate Counterparts. This Agreement may be executed in separate
counterparts, none of which need contain the signatures of all parties, each of
which shall be deemed to be an original, and all of which taken together
constitute one and the same instrument. It shall not be necessary in making
proof of this Agreement to produce or account for more than the number of
counterparts containing the respective signatures of, or on behalf of, all of
the parties hereto. All executed signature pages transmitted by facsimile or
e-mail shall be deemed an original, and shall be binding.




[Signature Page Follows]









--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Company has caused this Release to be duly executed and
the Executive has hereunto set his hand, in each case, as of the date indicated
below.




Dated: December 19, 2016
 
 
 
/s/ G. Frederick Wilkinson
 
 
 
 
G. Frederick Wilkinson
 
 
 
Dated: December 19, 2016
 
 
 
/s/ Robert L. Burr
 
 
 
 
Robert L. Burr
Chairman of the Board of Directors
 
 
 
 
Impax Laboratories, Inc.






